Citation Nr: 0733822	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-30 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for right hip arthritis (claimed as right groin).  

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between a right hip 
condition and service is not of record.

3.  There is no competent evidence of a nexus between a right 
hip condition and the veteran's service-connected 
disabilities.  


CONCLUSION OF LAW

A right hip condition was not incurred in or aggravated by 
the veteran's active military service, nor is it secondary to 
the veteran's service-connected disabilities.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2007); 38 C.F.R. § 3.310 (in effect prior to 
September 7, 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision   

The veteran asserts during the August 2007 hearing that 
service connection is warranted for his right hip condition.  
He explains that during service as a pilot for the 111, a 
jet-type airplane, he had to use a kick plate to activate the 
intercom in order to communicate with the other pilot on the 
airplane.  The veteran stated that by kicking his right heel 
in order to activate the intercom, he aggravated his groin.  
He also testified that his right hip problem is attributable 
to experiencing great turbulence while flying aircraft during 
service, or in the alternative, it is attributable to his 
service-connected disabilities.  In short, the veteran 
contends that his right hip condition is attributable to his 
active military service or secondary to his service-connected 
disabilities.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Although the provisions of section 3.310 were recently 
amended, because the veteran's claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the revision, 
as this version favors the veteran.  See generally VAOPGCPREC 
7-03 and VAOPGCPREC 3-00.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In this case, there is a current diagnosis of right hip groin 
pain.  The veteran was diagnosed with the condition during 
the September 2004 VA examination.  In addition, service 
connection is in effect for prostatitis, degenerative disc 
disease of the lumbar and thoracic spine with osteoarthritic 
changes, osteoarthritis of the left shoulder, osteoarthritis 
of the cervical spine, scars associated with prostatitis 
surgery, osteoarthritis of the thoracic spine, inactive 
plantar warts, and left wrist impingement syndrome.  

Service medical records reveal no complaints, treatment, or 
diagnosis of a right hip condition.  Clinical evaluation of 
the lower extremities prior to discharge in August 1990 was 
normal, and the veteran indicated on his August 1990 report 
of medical history as never having or had bone, joint or 
other deformity.  Post service treatment records reflect 
continuing complaints of right hip pain.  VA outpatient 
treatment records from July 2004 to December 2004 note the 
veteran's complaints of right groin pain, "since 1974 . . . 
associated with the urge to void . . . ."  X-rays taken in 
August 2004 revealed no fracture or dislocation.  The hip 
joint was well maintained and the visualized portions of the 
bony pelvis showed no fracture or destructive lesion.  The 
radiologist determined there was no acute bony injury or 
significant arthropathy of the right hip.  A December 2005 VA 
outpatient treatment note also states that the veteran 
complained of right hip numbness associated with his right 
hip pain, which started approximately one month ago.  The 
Board notes that not one of the treatment records 
etiologically relate the veteran's current right hip disorder 
to service or any event of service.  

In fact, based upon the evidence in the claims file, the 
first time the veteran's right hip condition is shown is in a 
July 2004 VA outpatient treatment record, which is many years 
following the veteran's discharge from service.  The Board 
acknowledges that the veteran has contended, in essence, that 
his right hip condition has existed since his military 
service.  The veteran is also competent to state that he 
suffered groin pains while pressing the intercom button with 
his foot aboard the aircraft.  Additionally, the Board, is of 
course, aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology; 
however, there is no objective medical evidence of record of 
a right hip disability caused by in-service aircraft flying 
and turbulence during service or immediately thereafter.  See 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observations is competent).  In 
this regard the Board also notes that the absence of evidence 
in support of an alleged fact clearly is an evidentiary 
circumstance that weighs against the existence of the alleged 
fact.  Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 
2002) (negative evidence to mean that "which tends to 
disprove the existence of an alleged fact").  Moreover, in 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the Court 
held that "evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service."  Id. at 1333.  Given the 
service medical records, the absence of complaint or 
treatment until many years after service, and the absence of 
any medical evidence relating the veteran's symptoms to 
service, the Board finds that the evidence weighs against the 
veteran's claim.  Continuity of symptomatology has not been 
established.  Therefore, there is no probative medical 
evidence suggesting a link between the veteran's period of 
service and his current diagnosis of right hip groin pain.  
Thus, service connection for a right hip condition must be 
denied.  

To the extent that the veteran is claiming service connection 
for a right hip condition on a secondary basis, the Board 
finds that post service medical evidence fails to indicate 
that the veteran's service-connected disabilities played a 
significant role in the development or worsening of his right 
hip condition.  In September 2004, the veteran was afforded a 
VA examination for his right hip condition.  During the 
examination, the veteran admitted that his right hip pain 
began approximately in 1998, after discharge from service, 
and also from the foot pedal mechanism aboard the aircraft 
during his active service.  The examiner diagnosed the 
veteran with right hip groin pain and opined that it was not 
"due to pre-existing degenerative arthritis conditions," 
referring to the veteran's service-connected disabilities of 
the spine.  Even though the VA examiner only provided an 
opinion relating to the veteran's service-connected spine 
disabilities and did not acknowledge the service-connected 
disabilities of the prostate, scars, left wrist, left 
shoulder, and plantar warts, there is no competent medical 
opinion of record that has found that the veteran's right hip 
condition and his service-connected disabilities are 
etiologically or causally related.  Thus, with no competent 
and probative medical evidence indicating that the veteran's 
current right hip condition is causally related to his 
service-connected disability, the claim for service 
connection must be denied.  

As previously noted, the Board is aware of the veteran's 
contentions that his right hip condition is somehow 
etiologically related to service; however, as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge, his assertions as to the existence, nature 
and etiology of the current diagnosis is of no probative 
value.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
the absence of credible medical evidence linking the 
veteran's current diagnosis to service, the veteran's claim 
for service connection for a right hip condition is denied.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a right hip condition, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

II.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter sent to the veteran.  In 
the April 2004 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a September 2006 letter to 
the veteran included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Although this notice was not issued 
before the December 2004 rating decision, the veteran has not 
been prejudiced, as the veteran's pending claim is denied.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from March 1995 to 
June 2004, and private treatment records dated March 1991 to 
March 2002.  The veteran was also provided an examination in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a right hip condition 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


